Citation Nr: 0211799	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  00-04 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently rated as 30 
percent disabling.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.


(The issue of entitlement to service connection for 
hypertension will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  

The Board is also undertaking additional development of the 
issue of entitlement to service connection for hypertension, 
including as secondary to service-connected PTSD, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  When the 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903.)  After giving the notice and reviewing the 
veteran's and his representative's response to the notice, 
the Board will prepare a separate decision addressing this 
issue.


FINDINGS OF FACT

1.  PTSD is manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as impairment of short and long-term memory, 
disturbances of motivation and difficulty in establishing and 
maintaining effective work and social relationships. 

2.  A March 1970 rating decision denied service connection 
hypertension and awarded service-connection for an unrelated 
disability; the veteran was sent an award letter in March 
1970, and did not timely appeal the denial of service 
connection for hypertension.

3.  The evidence associated with the claims file subsequent 
to the 1970 rating decision bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and either by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 50 percent 
for PTSD have been met.  38 U.S.C.A. § 1155, 5103A, 5107(b) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.126, 
4.130 Diagnostic Code 9411 (2001).

2.  An unappealed March 1970 RO decision which denied service 
connection for hypertension is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

3.  The evidence received since the March 1970 rating 
decision is new and material; thus, the claim for service 
connection for hypertension is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §§ 3.156(a), 20.1105 (2001); ); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

I. Preliminary Considerations

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); see also 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.159).  The Board finds that the duties and 
obligations under the VCAA have in fact been met with regard 
to the instant claims for an increased rating for PTSD as 
well as whether new and material evidence has been submitted 
to reopen the claim of service connection for hypertension.  
Specifically, the veteran was informed by the RO as to the 
requirements to substantiate his claim in the Statements of 
the Case (SOC) issued in February 2000 and March 2000, as 
well as in the March 2000, August 2000, September 2000 and 
March 2002 Supplemental Statements of the Case (SSOC).  In 
addition, the veteran was afforded an examination for his 
PTSD.  No further assistance in this appears to be warranted.  
Further, it appears that all evidence relevant to the issues 
under consideration in this decision has been obtained, and 
thus, the obligation that the RO provide the claimant with 
any notice about how the responsibilities are divided between 
VA and the claimant in obtaining evidence is now moot.  

II.  Evaluation of PTSD

Service connection for PTSD was granted in 1985, with a 10 
percent evaluation assigned, effective from May 1984.  The 
veteran sought an increased rating in June 1999, and a 30 
percent evaluation was granted in a December 1999 rating 
decision, effective from June 30, 1999.  The veteran seeks an 
evaluation in excess of 30 percent and specifically, has 
asserted in his February 2000 substantive appeal that he 
meets the criteria for a 50 percent rating for PTSD.  

Considering the rating criteria set forth below in relation 
to the veteran's PTSD as manifested throughout the appeal 
period, the Board finds, for the following reasons, the 
veteran's disability picture is most consistent with a 50 
percent disability evaluation.  

The pertinent medical record consists of VA treatment records 
as well as reports of VA examinations.  The veteran has 
sought some treatment for symptoms related to PTSD, primarily 
in the form of medication.  When examined by a VA 
psychologist in August 1999, he reported that he did not 
desire to participate in group therapy.  He did describe 
recurrent and distressing memories of being in fear for his 
own life during his time in combat in Vietnam.  He described 
nightmares from which he would wake in a cold sweat.  
Flashbacks and severe emotional distress were reportedly 
prompted by events that may relate to or remind him of war.  
He reported difficulty concentrating.  He was adamant about 
not participating in a PTSD group.  He reported that he had 
been self-employed over the past 10 years, and that when the 
symptoms were not so bad, he was able to work a few days, but 
when the symptoms worsened, he could not concentrate enough 
to work.  Consequently, he reported that he was unable to 
work full-time because of poor concentration, depression, and 
tiredness, and was having financial difficulties.  He 
indicated that he could work no longer than five hours per 
day.  He reported problems with concentration and short term 
memory, impaired sleep, and irritability or outbursts of 
anger when tired.  The veteran grew tearful for a prolonged 
period when discussing Vietnam.  He was given a test which 
showed he was extremely depressed.  He was not on medication.  
He demonstrated marked diminished interest in activities, 
detached feelings, and described depression feelings 'coming 
and going' hypervigilance, trouble concentrating and guilt.  

On mental status examination, he was well groomed and 
cooperative, and his motor behavior was normal.  Eye contact 
was direct.  Emotionally, he appeared to be normal until 
midway through the interview when he burst into tears and was 
unable to control himself for ten minutes.  Impulse control 
however, was noted to be appropriate in that he was polite 
and respectful.  He spoke with normal volume, rate, and 
rhythm.  Voice tone was well modulated.  He was alert and 
oriented.  Mood was dysphoric and affect appropriate to 
content.  No perceptual distortions, serious cognitive 
deficits or psychotic symptomatology was noted.  He did, 
however, have a slight problem with short-term memory, but 
was able to remember two of three items when asked.  
Concentration was somewhat limited.  Judgment and insight 
were adequate.  The examiner stated that the veteran's social 
and industrial inadaptability were seriously impaired.  The 
assessment was PTSD, with a Global Assessment of Functioning 
(GAF) score of 50, past year, 50.  

The veteran was referred that same day to a VA psychiatrist, 
who made a diagnosis of PTSD with a GAF of 70, with an 
assessment of moderate severity of PTSD.  An examiner at that 
time noted that the veteran was alert and oriented.  Hs mood 
was anxious and his affect was blunted or flat.  His thought 
content, however, was normal.  Impulse control was described 
as fair.  

The veteran was afforded a VA examination again in November 
2000.  At that time, the examiner noted the veteran's PTSD 
condition had improved since the last examination.  The 
veteran was at that time currently on Sertraline 25 mg, for 
depression, daily.  He felt that overall he was the same as 
he was a year ago but that the medication was helping.  He 
said his mood was better and that he would be cyclically fine 
for about 10 days and depressed for about 7 days.  He said he 
had to force himself to stay out of bed but that he no longer 
had the crying spells or suicidal thoughts.  His thoughts 
still did race but not as much as before.  His anxiety had 
decreased.  His sleep was still variable but his nightmares 
had decreased to about one per month.  He no longer had night 
sweats.  He reported he did have friends but did not 
socialize much.  His intrusive thoughts were less disturbing 
and he still angered easily but startled less frequently.  He 
still did not want to participate in group therapy because he 
found it too difficult.  

On mental status examination, he was oriented.  He was 
logical, coherent, and responsive, but not spontaneous.  He 
made good eye contact.  No aphasia was noted and his voice 
was well modulated.  Affect generally matched the content of 
the discussion.  He showed good humor until he was asked 
about his Vietnam experience and at that point, his affect 
because flat and he started crying.  He showed no 
hallucinations or other psychosis.  Abstraction and judgment 
were good.  Attention, concentration, and recent and remote 
memory were intact.  The examiner opined that the veteran was 
somewhat improved since his last examination, probably due to 
the medication.  The examiner strongly suggested ongoing 
treatment, and an appointment to adjust his medications, with 
which it was felt the veteran could have more effective 
treatment.  The assessment was PTSD, GAF of 55 which was felt 
to show slight improvement from the last examination.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  Essentially, when the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5103; Gilbert v. Derwinski, 1 
Vet. App. 49, 55-56 (1990).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Pertinent schedular criteria provide that a condition such as 
PTSD is evaluated using criteria from the general rating 
formula for mental disorders.  See 38 C.F.R. § 4.130, 
Diagnostic Codes 9411 (2001).  Under this formula, a 30 
percent evaluation is assigned for occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  Where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships, a 50 percent rating is appropriate.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).

A 70 percent rating is assigned where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, one's own 
occupation or own name.  Id.

In considering the rating criteria in relation to the 
veteran's PTSD as manifested throughout the appeal period, 
the Board finds the veteran's disability picture most 
consistent with the next higher evaluation of 50 percent.  At 
the time of the August 1999 psychologist evaluation, the 
veteran demonstrated symptoms such as depressed mood and mild 
insomnia.  He reported concentration problems and described 
significant social and industrial impairment due to PTSD 
symptomatology.  After examination of the veteran, the 
examiner also concluded that the veteran had serious social 
and industrial impairment due to PTSD symptomatology.  The 
Board notes that a subsequent examination that day by a VA 
psychiatrist resulted in a GAF of 70.  However, the Board 
notes that the symptoms shown on the earlier examination that 
resulted in a GAF scale score of 50 were again documented at 
the later VA examination in November 2000 albeit to a lesser 
extent. Parenthetically, the Board notes that GAF scores are 
set forth in the DSM-IV, which has been adopted by the VA.  
See 38 C.F.R. § 4.125.  See Quick Reference to the Diagnostic 
Criteria from DSM-IV 46-47 (1994).  The GAF scores are but 
one piece of evidence, but must be considered.  The veteran 
has continued to report depressed mood, anger control issues, 
and chronic sleep impairment.  While his anxiety had 
diminished as well as his nightmares and his intrusive 
thoughts with medication as noted on most recent VA 
examination, the remaining symptomatology likely does result 
in occupational and social impairment with reduced 
reliability and productivity due to such symptoms of 
flattened affect, impairment of short term memory and 
concentration, disturbances of mood and motivation, and 
difficulty in establishing and maintaining effective work and 
social relationships.  Thus, the Board finds that a 50 
percent rating is in order in this case.

Although the veteran has specifically indicated that he feels 
he should be awarded a 50 percent disability evaluation for 
his PTSD in this case, the Board has considered whether a 
higher evaluation is in order.  However, based on a review of 
the record, the Board does not find that a 70 percent rating 
is appropriate.  The evidence does not demonstrate 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relationship, judgment, 
thinking or mood.  While recurrent depression, some impaired 
impulse control, and some difficulty in adapting to stressful 
circumstances and difficulty in establishing effective 
relationships may be shown, the evidence does not show 
symptoms such as suicidal ideation, obsessional rituals which 
interfere with routine activities, intermittently illogical, 
obscure or irrelevant speech, near-continuous panic or 
depression, spatial disorientation, neglect of personal 
appearance and hygiene, or an inability to establish and 
maintain effective relationships.  The veteran was found to 
demonstrate clear speech during his VA examinations, along 
with adequate abstract thinking, judgment, and the ability to 
understand commands.  The record demonstrates minimal social 
contacts, and he has reported anxiety attacks of decreasing 
frequency.  He has not been noted to have attacks more than 
once a week on a routine basis.  He has described the ability 
to maintain effective relationships with a few friends.  The 
depression has not been shown to affect the ability to 
function independently.  Further, there was some mention of 
unprovoked irritability but no actual periods of violence.  
Neglect of personal appearance and hygiene is not shown.  
Ultimately, the Board concludes that a 70 percent disability 
evaluation is not in order in this case.

The Board has also considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  In the instant case, however, there 
has been no showing that the veteran's service-connected PTSD 
had caused marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the schedular standards.  Thus, the Board 
determines that the criteria for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  New and Material Evidence for Hypertension

While the December 1999 rating decision styled the issue on 
appeal as new and material evidence to reopen the claim of 
entitlement to service connection for hypertension, it was 
later clarified by the veteran that he seeks service 
connection for hypertension as secondary to PTSD.  
Nonetheless, the claim must be reviewed on finality basis, in 
light of the unappealed RO rating decision in March 1970.  
See Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (a new 
diagnosis of a disorder constitutes a new claim and requires 
an initial adjudication of such claim, but a new etiological 
theory attributed to the same disability, service connection 
for which had been previously disallowed, does not amount to 
a new claim; rather, it constitutes an attempt to reopen a 
previously disallowed claim).

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

The VCAA appears to have left intact the requirement that a 
veteran present new and material evidence to reopen a final 
decision under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 
5103A(f) (West Supp. 2001).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (to be codified as amended at 38 
C.F.R.             §§ 3.156(a), 3.159(c)).  As noted, 
however, the regulatory provisions affecting the adjudication 
of claims to reopen a finally decided claim are applicable 
only to claims received on or after August 29, 2001.  66 Fed. 
Reg. at 45,620.  Because the veteran's claim was received 
prior to that date, those regulatory provisions do not apply.

In any claim to reopen, the Secretary is required to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be obtained by the 
Secretary.  See 38 U.S.C.A. § 5013(a); 38 C.F.R. § 3.159(b); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2001).  
Here, the record contains an August 1999 letter by the RO 
notifying the veteran of the evidence needed to reopen his 
claim.  In the SOC and SSOC's dealing with this issue, the RO 
further clarified the type of evidence necessary to reopen.  
Since these communications meet the standard set forth in the 
VCAA, the Board finds that no further development is needed. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West Supp. 2001) 38 C.F.R. 
§ 3.303(a) (2001).  A veteran who had wartime service or 
peacetime service, after December 31, 1946, is presumed to be 
in sound condition except for those defects noted when 
examined and accepted for service.  Clear and unmistakable 
evidence that a disability which was manifested in service 
existed before service will rebut the presumption.  38 
U.S.C.A. § 1111 (West 1991).  A preexisting injury or disease 
will be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2001).  
Temporary flare-ups will not be considered to be an increase 
in severity.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(b) (2001).  In 
addition, a disability which is proximately due to or the 
result of another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a) (2001).  

The veteran initially filed a claim for service connection 
for hypertension in August 1969.  In March 1970, the RO 
denied service connection for hypertension.  In doing so, the 
RO cited his service medical records, which reflected that on 
induction examination the veteran had slightly elevated blood 
pressure with a history of occasional high blood pressure 
readings.  Also cited were normal readings at separation in 
August 1968.  The veteran's VA examination in January 1970 
showed hypertension.  The RO denied the claim indicating that 
no hypertension was shown to a compensable degree in service 
or within a year of separation from service.  The veteran was 
informed of that decision as reflected in an award letter 
dated later that month.  The veteran did not appeal that 
denial.  As such, the March 1970 rating decision became final 
one year after the veteran was notified of the decision.  See 
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).

The veteran has since attempted to reopen that previously 
denied claim.  He has asserted that his hypertension is 
related to his service-connected PTSD.  He has submitted 
treatment records for his hypertension as well as treatment 
records for PTSD.  

The March 1970 RO decision is final and is not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
5108; C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2001).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. §§ 5108, 7104; 38 
C.F.R. §§ 3.102, 3.156, 20.1105.  

Evidence submitted since the March 1970 denial includes a 
written statement from a VA physician's assistant showing 
long term outpatient treatment for hypertension in addition 
to records showing PTSD.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 
38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  New and material evidence, as it pertains 
to this case, is evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See (Russell) Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The Board finds the medical evidence submitted since service 
connection for PTSD was granted to be new and material, as it 
bears directly and substantially upon the specific matter 
under consideration.  The evidence is offered to establish 
that the veteran's current hypertension is secondary to the 
veteran's PTSD.  At the time of the prior final decision, 
service connection had not been established for PTSD.  
Service connection was denied in 1970 because no evidence 
showed hypertension related to service.  Although that link 
still remains absent from the case, the Board finds the 
veteran's recent contentions as well as the fact that he has 
established service connection for PTSD to be evidence that 
is both new and material, and thus sufficient to reopen the 
veteran's claim.  While the Board has determined that the 
claim is reopened, the Board also finds that the evidence is 
not sufficient to grant the underlying claim, and requires 
additional development by the Board as noted in the 
Introduction portion of this decision.  



ORDER

A 50 percent disability evaluation for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for hypertension.  
To this extent only, the appeal is granted.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

